Citation Nr: 0422076	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  99-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976, and from May 1978 to June 1984.  

This matter arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
for a total disability evaluation based on individual 
unemployability.  The veteran was afforded a personal hearing 
before a RO Hearing Officer in January 1998.  A transcript of 
that hearing is contained in the claims file.

The Board remanded the matter in February 2002 and April 2003 
to obtain additional evidence and cure certain due process 
defects.  The matter was returned to the Board in June 2004 
for final appellate consideration.


FINDINGS OF FACT

1.  The veteran has a high school education and, in addition 
to eight years of active military service, he has work 
experience in the areas of plumbing, construction, machine 
operation, and cooking; he reportedly last worked in 1994.

2.  The veteran is service-connected for bilateral painful 
feet secondary to metarsalgia, calluses, and osteotomies, 
currently evaluated as 30 percent disabling, and an avulsion 
fracture of the right thumb and scar over the right ear, each 
evaluated as noncompensable; his combined service-connected 
disability rating is 30 percent.

3.  The veteran is not unemployable solely due to his 
service-connected disabilities, singly or in combination.




CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes on the basis of individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
held, in part, that a notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for a total disability evaluation based on individual 
unemployability was received as of October 1997.  Thereafter, 
by an August 1999 rating decision, the RO adjudicated the 
claim.  Only after that rating decision was promulgated did 
the RO, in a letter sent in March 2002, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Yet during the course of his appeal, 
the veteran was also sent a statement of the case in August 
1999, a Supplemental Statement of the Case (SSOC) in August 
2000, a Board Remand in February 2002, a SSOC in October 
2002, a Board Remand in April 2003, and a SSOC in April 2004.  
All these actions and documents - collectively - listed 
and/or discussed the evidence considered, the legal criteria 
for determining whether the veteran's claim could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in March 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to its 
reconsideration of the veteran's claim in the October 2002 
SSOC, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the claim would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA and 
private medical records, records and decisions from Social 
Security Administration (SSA), and personal statements from 
the veteran.  The veteran has not indicated that there are 
any outstanding records pertinent to his claim.  The veteran 
has also been given the opportunity to provide personal 
testimony before the RO.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran has been afforded VA examinations for 
the purpose of determining whether he is unemployable due to 
his service-connected disabilities.  He was also afforded a 
social and industrial survey for this purpose.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for nearly seven years.  There would be no possible 
benefit to remanding this claim again, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2003)

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.

Service connection is currently in effect for bilateral 
painful feet secondary to metarsalgia, calluses, and 
osteotomies, currently evaluated as 30 percent disabling, and 
an avulsion fracture of the right thumb and scar over the 
right ear, each evaluated as noncompensable.  Non-service 
connected disabilities include, but are not limited to, major 
depression, post-traumatic stress disorder (PTSD), multiple 
sclerosis, and tendonitis of the elbow.  His combined 
service-connected disability rating is 30 percent.  The 
veteran does not meet the schedular requirements for a total 
disability rating based on individual unemployability.  
Nevertheless, he contends that his service-connected 
disabilities, in and of themselves, prevent him from 
obtaining or maintaining employment.

Evidence contained in the record indicates that the veteran 
last worked as a factory worker in 1994.  He also had work 
history in the areas of plumbing, construction, machine 
operation (factory work), and cooking.  He completed high 
school.  He attended college for two years but received no 
additional degree.  He claimed in his application for 
compensation that he left his job due to his service-
connected disabilities.

Evidence received from the SSA shows that the veteran has 
been in receipt of disability benefits since 1994.  A June 
1998 decision from the Office of Hearing and Appeal (OHA) of 
the SSA found that the veteran was unemployable as a result 
of his problem with major depression, which resulted in the 
veteran having poor to no ability to use judgment, deal with 
work stresses, interact with supervisors, maintain attention 
or concentration, or demonstrate reliability.  It was also 
noted that the veteran suffered from multiple sclerosis that 
resulted in slurred speech, mild nystagmus, and general 
instability of gait, and that he had a long history of drug 
and alcohol dependence.  The records and decision from the 
SSA reference the veteran's service-connected disabilities 
but by no means attribute his unemployability to the same. 

The Board is cognizant of a statement from a VA physician 
that suggests the veteran's unemployment is due to his 
service-connected disabilities.  Attention is specifically 
drawn to the report of an August 2002 VA orthopedic 
examination wherein the VA examiner opined that the veteran's 
condition in the right thumb, which is his dominant hand, and 
the condition of his feet would "seriously impair" the 
veteran's ability to obtain employment in the field for which 
he was trained.  However, the objective evidence of record 
does not reflect a disability picture equating to marked 
interference with employment.  First, the record shows that 
the veteran attempted to obtain a college degree but was 
unable to so because of depression.  The report of a Social 
and Industrial Survey in May 2003 noted that the veteran had 
attempted vocational rehabilitation without any success.  His 
failure in these programs was attributed to his history of 
substance abuse.  Second, after having undergone the Social 
and Industrial Survey, a VA examiner reviewed the report of 
the Survey, the August 2002 VA examination report, and the 
veteran's file and determined that the veteran's service-
connected conditions, in and of themselves, might have 
required a change of career for the veteran but did not 
render him unable to secure or follow substantially gainful 
employment.  The examiner further observed that the 
combination of the veteran's service-connected and non-
service-connected disabilities rendered the veteran 
unemployable.  The Board finds that a clear preponderance of 
the evidence of record supports this conclusion.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension (C&P) Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A review of the record on 
appeal reveals no unusual or exceptional problems associated 
with the veteran's service-connected disabilities.  There is 
no indication that he would require exceptional treatment or 
extended time off from work due to his service-connected 
disabilities such as to require a referral of the case to the 
Director, Compensation and Pension Service under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b).

The veteran's assertions of unemployability are not plausible 
for several reasons.  First, the veteran claims that he is 
"disabled" because of his service-connected disabilities.  
This statement is incorrect in that the medical records do 
not imply that the veteran's functional abilities have been 
compromised as a result of his service-connected 
disabilities.  Moreover, as discussed above, there is no 
indication that the veteran is in receipt of Social Security 
disability benefits because of these various disabilities.  
There is also no evidence that he has been denied employment 
because of his service-connected disabilities.  However, the 
veteran's medical records do reflect that he has other 
conditions that are not service-connected.  These conditions 
are not for consideration when addressing whether the veteran 
is unemployable solely because of service-connected 
disabilities.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
primarily attributed to his service-connected disabilities.  
The disability ratings assigned to the veteran compensate him 
for the average impairment of earning capacity.  There is no 
credible evidence that his lack of employment is due 
entirely, or even primarily, to his service-connected 
disorders.  Consequently, it is the Board's opinion that the 
veteran's service-connected disabilities alone are not 
sufficient to produce the veteran's unemployability.

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based on individual 
unemployability and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the veteran's claim for a total disability rating 
based on individual unemployability must be denied.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



